Biddle, J.
Complaint by the appellant, against the appellees, to review a judgment. Demurrer to the complaint for want of facts ; demurrer sustained; exceptions ; judgment; appeal.
The sufficiency of the complaint on demurrer is the only question in the case.
The complaint does not set out a complete record of the proceedings and judgment sought tobe reviewed; there is no averment that it is a complete record; upon its face it does not purport to be such. It appears to be a mere *85interlocutory order, referring to former orders and motions, not set out, requiring the trustee to pay certain moneys to certain creditors, pro rata, in their partnership names.
No exceptions were reserved to the rulings of the court, no tinaljudgment,rendered, nothing from which an appeal would lie. We need not cite authorities to show that such proceedings can not be reviewed. The court properly sustained the demurrer to the complaint.
The judgment is affirmed, at the costs of the appellant.